Opinion issued June 28, 2012.




                                 In The

                            Court of Appeals
                                For The

                        First District of Texas
                         ————————————
                           NO. 01-12-00084-CV
                         ———————————
               JP MORGAN CHASE BANK, N.A., Appellant
                                   V.
ESTATE OF RUBY BELL, MONICA HUFF DIXON, BERNICE WATKINS,
               AND JEWEL PARKER, Appellees



                   On Appeal from Probate Court No. 2
                           Brazos County, Texas
                   Trial Court Cause No. 12,450-PC-CV1


                       MEMORANDUM OPINION
      Appellant has filed an unopposed motion to dismiss the appeal. No opinion

has issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Higley, Sharp, and Huddle.